Affirmed as Modified; Opinion Filed October 21, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00895-CR

                      ERRINGTON CHARLES HATCH, JR., Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F08-60670-K

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Stoddart
                                   Opinion by Justice Stoddart
       Errington Charles Hatch, Jr. appeals the trial court’s revocation of his probation. In his

first four issues, Hatch argues: (1) the trial court violated his due process rights by admitting

evidence of probation violations that were not included in the State’s motion to adjudicate; (2)

there is insufficient evidence to show Hatch willfully failed to pay his court-ordered fees and

costs; and (3) the evidence is insufficient to support the trial court’s order that Hatch pay $340 in

court costs. Hatch also argues the judgment should be modified to: (1) properly reflect his plea

of not true; (2) correctly reflect the name of the prosecutor in the case; and (3) properly reflect

Hatch did not enter a plea bargain. The State agrees the judgment should be modified. We

modify the trial court’s judgment and affirm the judgment as modified.

       Hatch initially argues that the trial court violated his due process rights by admitting

evidence of probation violations that were not included in the State’s motion to revoke. A Dallas
County Probation Officer, Susan Webster, testified at the revocation hearing.            During her

testimony, Webster stated that the pending motion to revoke Hatch’s probation was not the first

motion to revoke that had been filed against him. When the State asked Webster whether many

of the allegations in the two motions were similar, Hatch’s counsel objected that the prior motion

was not relevant. The objection was overruled and Webster testified that the initial motion to

revoke alleged Hatch had produced urine specimens that tested positive for drugs. Hatch’s

counsel then objected that the testimony was “outside the scope”; the trial court sustained this

objection.

          On appeal, Hatch argues this portion of Webster’s testimony violated Hatch’s due

process rights. However, this is not the complaint he made at the trial court when his counsel

argued the testimony was not relevant. To preserve a complaint for appellate review, a party

must present the trial court with a timely, specific request, objection or motion, and obtain a

ruling.    TEX. R. APP. P. 33.1(a).     An appellate contention must comport with the specific

objection made at trial. Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012). When

deciding whether an appellate complaint comports with the trial complaint, we look to the

context of the objection and the parties’ shared understanding at the time. See id. Nothing in

Hatch’s argument in the trial court gave the trial court notice that he believed the trial court’s

rulings violated his due process rights. Because Hatch’s complaint on appeal does not comport

with his complaints in the trial court, we conclude he did not preserve his first issue for review.

          In his second and third issues, Hatch argues the evidence is insufficient to show that he

had the ability to pay his court-ordered fees and costs and failed to do so. We do not need to

address the merits of those issues.

          At a revocation hearing, the State must prove that the defendant is the same individual as

is reflected in the judgment and order of community supervision, and that the individual violated

                                                 –2–
a term of community supervision as alleged in the motion to revoke. Cobb v. State, 851 S.W.2d
871, 874 (Tex. Crim. App. 1993). To be sufficient to support a revocation order, the State must

prove any one of the alleged violations by a preponderance of the evidence. Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980).

       In its motion to revoke Hatch’s probation, the State not only alleged that Hatch failed to

pay court-ordered fees and costs, but it also alleged—among other things—that Hatch failed to

attend Alcoholics Anonymous/Narcotics Anonymous meetings three times per week, did not

complete GED classes, did not complete antitheft classes, and had not begun serving his

community service hours.       Webster testified that Hatch did not fulfill these conditions.

Webster’s testimony was not contested and on appeal Hatch does not challenge the sufficiency of

the evidence as to these points. Because we conclude the trial court could have found Hatch

violated at least one term of his probation, we conclude the trial court did not err by revoking his

probation. We overrule Hatch’s second and third issues.

         In his fourth issue, Hatch asserts the evidence is insufficient to support the trial court’s

order that he pay $340 in court costs because the clerk’s records do not contain bills of costs. The

supplemental clerk’s record that is before us contains the bill of costs. Hatch’s complaint has

been addressed and rejected by the Texas Court of Criminal Appeals. See Johnson v. State, 423
S.W.3d 385, 390 (Tex. Crim. App. 2014) (holding that “a bill of costs is a relevant item that if

omitted from the record, can be prepared and added to the record via a supplemental clerk’s

record”); Coronel v. State, 416 S.W.3d 550, 555–56 (Tex. App.—Dallas, pet. ref’d). We overrule

Hatch’s fourth issue.

       In his fifth, sixth, and seventh issues, Hatch complains three specific aspects of the trial

court’s judgment are incorrect.     The State agrees.     The judgment shows that Justin Lord

prosecuted the case on behalf of the State; however, George B. Lewis, II was the prosecutor.

                                                –3–
The judgment also shows that Hatch pleaded true to the motion to adjudicate when in fact he

pleaded not true. Finally, the judgment shows Hatch entered an open plea when in fact the trial

court held a hearing and heard evidence on the motion to revoke. The “terms of the plea

bargain” in the judgment should be “none.” We sustain Hatch’s fifth, sixth, and seventh issues.

We modify the trial court’s judgment to show the proper name of the prosecutor, that Hatch

entered a plea of not true, and there were no terms of a plea bargain. See TEX. R. APP. P. 43.2(b);

Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d
526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




                                                     / Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130895F.U05




                                               –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ERRINGTON CHARLES HATCH, JR.,                       On Appeal from the Criminal District Court
Appellant                                           No. 4, Dallas County, Texas
                                                    Trial Court Cause No. F08-60670-K.
No. 05-13-00895-CR         V.                       Opinion delivered by Justice Stoddart.
                                                    Justices FitzGerald and Fillmore
THE STATE OF TEXAS, Appellee                        participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       We STRIKE Justin Lord as the “Attorney for State” and MODIFY the judgment by
adding George B. Lewis, II as the attorney for the State.

       We STRIKE “TRUE” as being appellant Errington Charles Hatch, Jr.’s “Plea to Motion
to Adjudicate” and MODIFY the judgment by adding “NOT TRUE” as Hatch’s “Plea to Motion
to Adjudicate.”

      We STRIKE “OPEN PLEA” as the “Terms of Plea Bargain” and MODIFY the
judgment by adding “NONE” as the “Terms of Plea Bargain.”

       As modified, the judgment is AFFIRMED.


Judgment entered this 21st day of October, 2014.




                                              –5–